Argued November 12, 1924.
This suit grew out of the purchase of an automobile in October for delivery in December, on installment payments; defendant declined then to take the car and demanded back what he had paid. Some months later plaintiff sold the car and brought this suit for the difference between what defendant had agreed to pay and the amount received at that sale. Defendant counterclaimed for what he had paid on account. Jury trial was waived. The contract was in writing. The parties testified in contradiction of each other as to what was said and done when the delivery date arrived, and as to the market price of such cars when plaintiff sold it. From that dispute, the court found the facts in accord with plaintiff's contention. As there was evidence to support the finding, we inquire no further. Most of the assignments of error complain of that phase of the case, and are accordingly dismissed. The point to which appellant's argument is principally directed is, that no recovery can be had because the use-plaintiff, Alperdt, failed to prove the formal assignment of the contract to him; it is without merit: Blue Star Navigation Co. to use v. Coal *Page 5 
Mining Co., 276 Pa. 352, 358; Grubnau et al. v. Bank, 279 Pa. 501,507.
Nothing else needs notice.
Judgment affirmed.